                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

OLIVER WRIGHT                                                                           PLAINTIFF

v.                               Case No. 4:17-cv-00087-KGB

RR AUTO LLC and
RODNEY WALTERS                                                                      DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Oliver Wright’s complaint is dismissed without prejudice. The relief sought is denied.

       So adjudged this 11th day of October, 2018.



                                                               Kristine G. Baker
                                                               United States District Judge
